Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 02/22/2021 with claim 1-20 are pending in the Application    
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-8:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
a first isolation region and a second isolation region overlapping the bulk semiconductor substrate;
a first sub-fin between and contacting edges of the first isolation region and the second isolation region;
a first protruding fin overlapping the first sub-fin, wherein the first protruding fin is higher than top surfaces of the first isolation region and the second isolation region;
a p-well region extending into the first sub-fin and the first protruding fin; and
a co-implantation region comprising carbon therein, wherein the co-implantation region comprises:
a first portion extending into the first sub-fin, with a top surface of the first portion being level with or lower than a top surface of the first isolation region; and
 a second portion lower than the first isolation region. “--.

In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 9-16:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
an isolation region over the bulk semiconductor substrate;
a first sub-fin contacting a first sidewall of the isolation region, wherein the first sub-fin is of p-type, wherein a lower portion of the first sub-fin is doped with carbon, and an upper portion of the first sub-fin is substantially free from carbon;
a second sub-fin contacting a second sidewall of the isolation region, with the first 
sidewall and the second sidewall being opposing sidewalls of the isolation region, wherein the second sub-fin is of n-type, and wherein an entirety of the second sub-fin is free from carbon;
a first semiconductor fin overlapping the first sub-fin and protruding higher than the isolation region;
a second semiconductor fin overlapping the second sub-fin and protruding higher than the isolation region;
a first gate stack on the first semiconductor fin; and
a second gate stack on the second semiconductor fin.
In combination with all other limitations as recited in claim 9.
III/ Group III: Claims 17-20
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
       --“an isolation region over the bulk semiconductor substrate;
a sub-fin contacting a sidewall of the isolation region;
a carbon-doped region comprising:
a first portion extending into a lower portion of the sub-fin; 
a second portion extending directly underlying a part of the isolation region;
a semiconductor fin overlapping the sub-fin and protruding higher than the isolation region; and
a gate stack on the semiconductor fin.
In combination with all other limitations as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Tsai et al. (US 2016/0111537) discloses a contact reduction technique,

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                      
                      /THINH T NGUYEN/                      Primary Examiner, Art Unit 2897